DETAILED ACTION
	The Response filed 8 September 2022 has been entered.  Claims 1-4, 6-7, 9-12, 14-17, 19, and 21-25 are pending, with claims 21-25 being new.  Claims 5, 8, 13, 18, and 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 15 and 17-18 of the Response filed 8 September 2022, with respect to the prior art rejections of amended claims 1 and 22-24 have been fully considered and are persuasive.  The prior art rejections of claims 1 and 22-24 have been withdrawn. 
Applicant's arguments regarding claims 21 and 25 filed 8 September 2022 have been fully considered but they are not persuasive for the following reasons in view of Schiedegger et al. (US 5,918,431), Maiman (US 6,378,910), Sander (US D483,651), and Ball et al. (US 2011/0220221).
The applicant argues with respect to claim 21 on pgs. 16-17 of the Response that the prior art lacks teaching “a first retaining member adapted for attachment to the plate member to the left of the slot and a second retaining member adapted for attachment to the plate member to the right of the slot, wherein the slot is intermediate the first retaining member and the second retaining member when the first retaining member and the second retaining member are attached to the plate member.”  However, Schiedegger discloses in Figs. 1-17 (specifically the embodiment of the plate members 100 in Figs. 13-17) a first retaining member (comprising one of the engaging portions 152 on the cover 118 that engages one of the engaging portions 142a on the plate member 116a) adapted for attachment to the plate member 116a to the left of the slot 124a and a second retaining member (comprising a second one of the engaging portions 152 on the cover 118) adapted for attachment to the plate member 22 to the right of the slot 124a, wherein the slot 124a is intermediate the first retaining member and the second retaining member when the first retaining member and the second retaining member are attached to the plate member 116a.
The applicant argues with respect to claim 25 on pg. 18 of the Response that the prior art lacks teaching “the plate member having a shape as shown in Figure 1.”  However, first it is unclear what is meant by the recitation that the plane member has a shape as shown in Figure 1, as discussed in the corresponding 112 rejection below.  Second, Schiedegger discloses in Figs. 1-17 (specifically the alternatively embodiment of the plate members 100 in Figs. 13-17) that the plate member 116a has a shape as shown in Fig. 1 (of the applicant’s disclosure because it has a central slot 116a at its bottom, or of plate member 16a disclosed in Fig. 1 of Schiedegger). Alternatively, Maiman discloses in Figs. 3-6 a plate member 12 that is diamond shaped like the applicant’s plate member.  The shape taught by Maiman is used to modify the plate member disclosed by Sander, which has a slot for a water faucet, and is also modified in view of Ball, which teaches how a plate member fits on a water faucet.
Drawings
The drawings were received on 8 September 2022.  These drawings are accepted.
Specification
The amendments to the specification filed 8 September 2022 are accepted.
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  
In claim 12, line 4, it is suggested that “the slot” be changed to --the slot of the second plate member-- to distinguish from the slot of the first plate member.
In claim 12, line 4, it is suggested that “the flange section” be changed to --the flange section of the second plate member-- to distinguish from the flange section of the first plate member.
In claim 16, lines 1-2, it is suggested that “the plate member” be changed to --the first plate member--, like the amendments in claim 1 now reciting the first plate member.
In claim 16, last three lines, it appears that the openings described are directed to openings that are different from the openings recited in claim 1, which are supposed to provide the antecedent basis for the openings in claim 16.  See the 112 rejection below regarding the recitation of the openings in claim 17. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for attaching the plate member to the wall comprising…screws, bolts, clamps, or an adhesive” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 9-12, 14-17, and 25 are rejected (wherein claims 3, 6-7, 9-12, and 14-16 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pipe" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a pipe connected to the fixture, as the rest of the claim recites.
In claim 17, the openings to which claim 17 is directed appears to be different from the at least one opening to which claim 1 is directed.  The at least one opening in claim 1 is apparently directed to the openings 336’, 338’, 336’’, 338’’ (shown in Figs. 13-14) in the flange sections 311’, 311’’ of the plate members through which attachment member(s) 330 are received to frictionally engage the pipe 82 of the fixture 80, and the openings in claim 17 are apparently directed to the openings 16, 18 in the plate member(s) through which fasteners 36, 38 are received to attach the plate member(s) to the wall.  Note that the description of the openings in claim 16 appears to also be directed to the openings 16, 18 for fixing the plate members to the wall, rather than the openings 336’, 338’, 336’’, 338’’ in the flange sections 311’, 311’’, which claim 1 appears to describe.
In claim 25, last line, it is unclear what shape is encompassed by the recitation of “the plate member having a shape as shown in Figure 1” because it is unclear what is exactly being claimed by referring to a drawing.  The claims should explicitly describe the invention rather than referring to another source of information.  As understood, the recitation refers to the diamond shape or “substantially diamond shape” of the plate member shown in Fig. 1 of the applicant’s device, and as claimed in the previous presentation of the claims.  However, the claims are given their broadest reasonable interpretation, as described in the rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 7, 21, and 25 (as understood: 3, 7, and 25) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiedegger et al. (US 5,918,431).
Regarding claim 21, Schiedegger discloses in Figs. 1-17 (specifically the embodiment of the plate members 100 in Figs. 13-17) a kit for use with a fixture 13 extending from a wall 12 comprising:
(a) a plate member 116a having a slot 124a formed therein proximate a center of the plate member 116a, the slot 124a adapted to receive a portion of the fixture 13 adjacent to the wall 12 whereby the plate member 116a can be positioned intermediate the fixture 13 and the wall 12 and frictionally engage the fixture 13 and the wall 12; and
(b) a first retaining member (comprising one of the engaging portions 152 on the cover 118 that engages one of the engaging portions 142a on the plate member 116a) adapted for attachment to the plate member 116a to the left of the slot 124a and a second retaining member (comprising a second one of the engaging portions 152 on the cover 118) adapted for attachment to the plate member 22 to the right of the slot 124a, wherein the slot 124a is intermediate the first retaining member and the second retaining member when the first retaining member and the second retaining member are attached to the plate member 116a.
Regarding claim 2, Schiedegger discloses in Figs. 1-17 that the fixture 13 comprises a hose bib, sillcock or spigot 13.
Regarding claim 4, Schiedegger discloses in Figs. 1-17 that there is a means 31 (which pass through the slots 38) for attaching the plate member 116a to the wall 14 comprising at least one selected from the group consisting of screws, bolts, clamps, or an adhesive (specifically screws/bolts 31).
Regarding claim 25, Schiedegger discloses in Figs. 1-17 (specifically the alternatively embodiment of the plate members 100 in Figs. 13-17) an apparatus for securing a fixture 13 extending from a wall 12 comprising a plate member 116a having a slot 124a formed therein proximate a center of the plate member 116a, the slot 124a adapted to receive a portion of the fixture 13 adjacent to the wall 12 whereby the plate member 116a can be positioned intermediate the fixture 13 and the wall 12 and frictionally engage the fixture 13 and the wall 12, the plate member 116a having a shape as shown in Fig. 1 (of the applicant’s disclosure because it has a central slot 116a at its bottom, or of plate member 16a disclosed in Fig. 1 of Schiedegger). 
Regarding claim 3, Schiedegger discloses in Figs. 1-17 that the fixture 13 comprises a plumbing fixture 13 attached to a pipe 15 and the plate member 116a can be attached to the fixture 13 without disconnecting the fixture 13 from the pipe 15 (because the plate members 116a, 116b are designed to slide into each other with their slots 124a, 124b allowing the fixture 13 or pipe 15 to fit therethrough).
Regarding claim 7, Schiedegger discloses in Figs. 1-17 first and second openings 38a, 38b are formed proximate opposite corners of the plate member 116a (comprising the corners of the ear portions 140a or the corners on flange portions 26a) and the slot 124a is intermediate the first and second openings 38a, 38b (as shown in the annotation of Fig. 13 below), each of the first and second openings 38a, 38b adapted to receive a fastener 31 therethrough and into the wall 12 whereby the plate member 116a is attached to the wall 12.
[AltContent: textbox (Axis connecting openings 38a in flange portions 26a)][AltContent: textbox (Axis denoting intermediate location of slot 124a on axes connecting openings 38a)][AltContent: textbox (Axis connecting openings 38a in ear portions 140a)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    407
    481
    media_image1.png
    Greyscale

Claims 3, 7, and 25 (alternatively: all; as understood: all) is rejected under 35 U.S.C. 103 as being unpatentable over Sander (US D483,651) in view of Ball et al. (US 2011/0220221) and Maiman (US 6,378,910).
Regarding claim 25, Sander discloses in an apparatus for securing a fixture (faucet) comprising a plate member having a slot (comprising slot opening from the bottom center of the plate) formed therein proximate a center of the plate member.  
Sander lacks teaching the slot being adapted to receive a portion of a fixture extending from and adjacent to a wall whereby the plate member can be positioned intermediate the fixture and the wall and frictionally engage the fixture and the wall, and the plate member having a diamond shape.
With regard to the arrangement of the fixture, wall and plate member, Ball teaches in Figs. 1-19 (specifically the embodiment shown in Figs. 16-19) an apparatus for securing a fixture (comprising bracket 4 and/or faucet 6) extending from a wall 38 comprising a plate member 26 having a slot (comprising either of slots 154 or slot 150) formed therein proximate a center of the plate member 26 (wherein slots 154 are seen as being “proximate a center of the plate member” 26 because the recitation doesn’t require the location to be exactly at said center and allows for a subjective amount of variance), the slot adapted to receive a portion of the fixture adjacent to the wall 38 whereby the plate member 26 can be positioned intermediate the fixture and the wall 38 and frictionally engage the fixture and the wall 38 (as shown in Fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the slot disclosed by Sander to receive a portion of a fixture extending from and adjacent to a wall whereby the plate member can be positioned intermediate the fixture and the wall and frictionally engage the fixture and the wall to make the fixture assembly more aesthetically pleasing because it can cover up the hole in the wall that the fixture and/or pipe extends through and/or gaps between the fixture and the wall, as Ball teaches (paragraph 12).
With regard to the diamond shape of the plate member, Maiman teaches in Figs. 3-6 a plate member 12 that is diamond shaped.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the plate member in the combination of Sander and Ball to be diamond shaped as Maiman teaches as an obvious change in shape to which the applicant hasn’t attributed criticality (MPEP 2144.04(IV)(B)).  Furthermore, the diamond shape saves material.  For example, Maiman only teaches two holes 14, 26 at opposite corners of the diamond-shaped plate member 12 to fasten the plate member 12 to the wall 30 rather than the four holes at the four corners of the rectangular-shaped plate member disclosed by Sander, so the volume of the plate member and the number of fasteners is minimized.
Regarding claim 3, Ball teaches in Figs. 1-19 (specifically the embodiment shown in Figs. 16-19) that the fixture 6 comprises a plumbing fixture 6 attached to a pipe 18 and the plate member 26 can be attached to the fixture 6 without disconnecting the fixture 6 from the pipe 18 (because the plate members 26, 30 are designed to slide into each other with their slots 154, 162 allowing the fixture 6 or pipe 18 to fit therethrough, and Sander discloses the same kind of slot).
Regarding claim 7, Sander discloses openings, but lacks teaching their function, including that first and second openings are formed proximate opposite corners of the plate member and the slot is intermediate the first and second openings, each of the first and second openings adapted to receive a fastener therethrough and into the wall whereby the plate member is attached to the wall.  
Maiman teaches in Figs. 3-6 that first and second openings 14, 26 are formed proximate opposite corners of the plate member 12 and the opening (analogous to the slots taught by the modification of Sander in view of Ball) is intermediate the first and second openings 14, 26, each of the first and second openings 14, 26 adapted to receive a fastener therethrough and into the wall 30 whereby the plate member 12 is attached to the wall 30.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate member in the combination of Sander, Ball, and Maiman to have the openings for fixing the plate member to the wall consist of first and second openings formed in opposite corners of the plate member, as Maiman teaches, because such a configuration saves materials.  For example, Maiman only teaches two holes 14, 26 at opposite corners of the diamond-shaped plate member 12 to fasten the plate member 12 to the wall 30 rather than the four holes at the four corners of the rectangular-shaped plate member disclosed by Sander, so the volume of the plate member and the number of fasteners is minimized.
Allowable Subject Matter
Claims 19 and 24 are allowed.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 6, 9-12, and 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations in claim 24: two fasteners that are respectively positioned through two retaining members, two openings in the plate member, and the wall, and attaching two cord members attached to the cover to the two retaining members outside the outer edge of the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 22, the two retaining members and the two cord members being located outside the interior area of the cover, and the two retaining members being adapted to respectively engage the two cord members; and
regarding claim 23, two fasteners that respectively extend through two retaining members, two openings in the plate member, and the wall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753